United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3734
                                   ___________

Stephen and Sara Galligan,           *
                                     *
                 Appellants,         * Appeal from the United States
                                     * Tax Court.
    v.                               *
                                     *      [UNPUBLISHED]
Commissioner of Internal Revenue,    *
                                     *
                 Appellee.           *
                                ___________

                             Submitted: April 4, 2003

                                  Filed: April 15, 2003
                                   ___________

Before MELLOY, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Stephen and Sara Galligan appeal from the tax court's adverse judgment,
following a trial, in their action contesting the assessment of deficiencies in their
federal income taxes for tax years 1996 and 1997. Having carefully reviewed the
record, we conclude the judgment was proper for the reasons explained by the tax
court. Accordingly, we affirm. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-